409 F.2d 843
UNITED STATES of America, Plaintiff-Appellee,v.Ralph Michael LEPISCOPO, Defendant-Appellant.
No. 26868.
United States Court of Appeals Fifth Circuit.
April 16, 1969.

Appeal from the United States District Court for the Northern District of Georgia.
Ralph Michael Lepiscopo, pro se.
Charles L. Goodson, U. S. Atty., Theodore E. Smith, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM:


1
Pursuant to new Rule 18 of the Rules of this court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, Part I [dated March 11, 1969].


2
The Judgment of the District Court is reversed. The case is remanded for a new trial in light of Blake v. United States, (5 Cir., 1969) 407 F.2d 908 (en banc).


3
Reversed and remanded.